Cite as 2014 Ark. App. 688

                 ARKANSAS COURT OF APPEALS
                                        DIVISION III
                                       No. CR-14-326


                                                  Opinion Delivered   December 3, 2014

                                                  APPEAL FROM THE SALINE
BRUCE ALLEN ECHOLS                                COUNTY CIRCUIT COURT
                               APPELLANT          [NO. 63CR-12-513]

V.                                                HONORABLE GRISHAM PHILLIPS,
                                                  JUDGE

STATE OF ARKANSAS                                 REMANDED TO SETTLE AND
                                  APPELLEE        SUPPLEMENT THE RECORD;
                                                  REBRIEFING ORDERED



                             KENNETH S. HIXSON, Judge


       Appellant Bruce Allen Echols was convicted of aggravated robbery and was sentenced

to thirty years in prison. On appeal, Mr. Echols argues that the trial court erred in failing to

suppress his custodial statements to the police, as well as the evidence obtained pursuant to

a search warrant that was in part based on those custodial statements. Mr. Echols contends

that all of this incriminating evidence was obtained after he was illegally arrested, and

therefore that it should have been excluded as fruit of the poisonous tree. We remand for the

record to be settled and supplemented, and we order rebriefing.

       During the investigation of this case, Mr. Echols was Mirandized and then interviewed

by officers at the Benton Police Department. During the interrogation, Mr. Echols initially

denied any involvement in the bank robbery, but later admitted to committing the crime.
                                  Cite as 2014 Ark. App. 688

The interview was recorded on a DVD, which was admitted into evidence both at the

suppression hearing and at trial, and was played for the jury. As required by our rules, this

DVD is included in appellant’s addendum. However, the record contains no transcript of the

recorded interview.

       Arkansas Supreme Court Administrative Order No. 4(a) imposes upon the trial court

a duty to require that a verbatim record be made of all proceedings pertaining to any

contested matter before the court or the jury unless the parties waive that requirement on the

record. Here, there is no indication that the parties waived on the record the making of an

official transcript of appellant’s recorded custodial statement. Consequently, we remand to

the circuit court to settle the record by requiring that a verbatim transcription of the recording

be made and that the record be supplemented with the addition of this transcription within

thirty days of this opinion. See Piper v. State, 2014 Ark. App. 224; Patton v. State, 2013 Ark.

App. 131.

       Once that has been done, we direct Mr. Echols to file a substituted abstract, brief, and

addendum incorporating both the transcript of appellant’s custodial statement and the DVD

of the statement as required by Arkansas Supreme Court Rule 4-2(a)(8)(A)(i), and to do so

within fifteen days after the supplemental record has been filed with this court.

       Upon rebriefing, we also direct Mr. Echols to cure additional deficiencies in his

addendum. Rule 4-2(a)(8)(A)(i) requires the addendum to include the order from which the

appeal is taken, and appellant’s addendum does not contain the sentencing order being

appealed. Nor does his addendum contain the charging instrument on which the prosecution


                                                2
                                Cite as 2014 Ark. App. 688

was based. We order appellant to include these critical documents in his addendum. These

briefing deficiencies are not to be taken as an exhaustive list, and we encourage appellant to

carefully examine the record and review our rules before resubmitting his brief.

       Remanded to settle and supplement the record; rebriefing ordered.

       HARRISON and WOOD, JJ., agree.

       The Burns Law Firm, PLLC, by: James D. Burns and Jack D. Burns, for appellant.

       Dustin McDaniel, Att’y Gen., by: LeaAnn J. Adams, Ass’t Att’y Gen., for appellee.




                                              3